SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for quarter period ended September 30, 2012 [ ] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number 0-23726 GOLDEN EAGLE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Colorado 84-1116515 (State of incorporation) (IRS Employer Identification No.) 9653 South 700 East, Salt Lake City, UT84070 (Address of principal executive offices) (Zip Code) Golden Eagle's telephone number, including area code: (801) 619-9320 Former Address if Changed Since Last Report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. [ X ]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer and “smaller reporting company” in rule 12b-2 of the Exchange Act. Large accelerated filer |_|Accelerated filer |_| Non-accelerated filer |_|Smaller reporting company |X| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). |_| Yes|X|No AtNovember 6, 2012, there were 23,366,328 shares of Company common stock outstanding. PART I – FINANCIAL INFORMATION Item 1. Financial Statements The unaudited Financial Statements for the three and six months endedSeptember 30, 2012, are attached hereto and incorporated by reference herein.Please refer to pages F-1 through F-5 following the signature page. Item 2. Management's discussion and analysis of financial condition and results of operations Throughout this Quarterly Report on Form 10-Q Golden Eagle International, Inc. is referred to as “we”, “our”, “us”, the “Company” and “Golden Eagle.” CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Because we want to provide you with more meaningful and useful information, this Quarterly Report on Form 10-Q contains certain “forward-looking statements” (as such term is defined in Section 21E of the Securities Exchange Act of 1934, as amended).These statements reflect our current expectations regarding our possible future results of operations, performance and achievements.These forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, regulations of the Securities and Exchange Commission and common law. Wherever possible, we have tried to identify these forward-looking statements by using words such as “anticipate,” “believe,” “estimate,” “expect,” “plan,” “intend,” and similar expressions.These statements reflect our current beliefs and are based on information currently available to us. Accordingly, these statements are subject to certain risks, uncertainties, and contingencies, including those set forth under the heading “Risk Factors” in our annual report on Form 10-K for the year ended December 31, 2011, which could cause our actual results, performance, or achievements to differ materially from those expressed in, or implied by, such statements.Readers are cautioned that forward-looking statements are not guarantees of future performance and that actual results or developments may differ materially from those expressed or implied in the forward-looking statements. We are under no duty to update any of these forward-looking statements after the date of this report. You should not place undue reliance on these forward-looking statements. Overview; Plan of Operations The following discussion should be read in conjunction with our financial statements and related notes appearing elsewhere in this Form 10-Q and our Annual Report on Form 10-K for our fiscal year ended December 31, 2011. A. Assets and Operations The Gold Bar Mill. In 2004, we purchased the 3,500 to 4,500 ton-per-day (“tpd”) Gold Bar CIP gold mill (the “Gold Bar Mill” or the “Mill”) located 25 miles northwest of Eureka, Nevada. Initially, our plan was to disassemble the Gold Bar Mill and transport it to Bolivia to be reconstructed on our former A Zone project in eastern Bolivia. However, for various reasons we determined that the best course of action with regards to the Gold Bar Mill was to leave it in place and explore other options related to the Mill in Nevada. The Mill was not in operation when we acquired it, and it has not been in operation during our period of ownership.At the present time, the Gold Bar Mill is our only material capital asset.The Mill is currently listed on our balance sheet at a cost of $3,980,000. We continually evaluate this asset to determine if it requires impairment or an adjustment. Based on the valuation reports which we have received and the interest that has been shown by various parties for the Mill, we believe that the Mill has a value in excess of the book value on our balance sheet. 2 In the event we enter into a joint venture, refurbish, or operate the milling facility on our own, we are likely to require a significant amount of additional capital.To bring the Mill back into operation would require a significant commitment both in terms of time and financial resources as we would need to take actions such as applying for various permits and constructing a new tailings impoundment facility for disposal.Even if we are able to bring the Gold Bar Mill back into operation, larger mining companies providing similar services with greater financial resources in the area may affect our ability to attract toll refining partners or customers. Because the Gold Bar Mill is our principal remaining capital asset shareholder approval may be required if we choose to sell or transfer the Gold Bar Mill or enter into any type of merger arrangement. Although the Company is not currently involved in active business operations, because of the significant value of the Gold Bar Mill, the Company does not believe it is a shell company as that term is defined in Rule 12b-2of the Securities Exchange Act of 1934 (the “Exchange Act”). B.Bolivia As part of the sale of our Bolivian operations and assets during 2010, we received a 3% net smelter royalty on all minerals produced from the properties which may be sold, up to $3 million. The net smelter royalty will be paid to us on a quarterly basis if and when mineral production is achieved from the mining concessions previously owned by the Bolivian subsidiary, and will likely be subject to compliance with Bolivian law regarding the expatriation of capital.Through September 30, 2012, we have not received any payment or accrual of any obligations under the net smelter return, and we have no expectation of receiving any payments in the foreseeable future. C.Cash and Marketable Securities As of September 30, 2012 we held 994,705 shares of Yukon-Nevada Gold (“YNG”) common stock.The market price of YNG stock declined to $0.294 per share as of June 30, 2012 with a total market value of $292,443. Asa subsequent event, on October 5, 2012, Yukon Nevada Gold Corp. announced that it would commence trading on the Toronto Stock Exchange under the name Veris Gold Corp. with the symbol VG at start of market on October 9. Additionally, on that same date, Yukon Nevada Gold Corp. instituted a 10 for 1 reverse split of its common shares. We expect to sell the shares over time as market conditions permit and as necessary to allow us to meet our financial obligations. Although the YNG common stock we acquired as part of the YNG settlement constitutes a significant asset on our balance sheet at September 30, 2012, the Company does not intend to engage in, and does not believe it is engaged in the business of investing or reinvesting in, holding, or trading securities of other companies.Instead (as noted above) the Company is focused on executing upon business opportunities with respect to its primary asset – the Gold Bar Mill. Liquidity and capital resources Until the completion of the YNG settlement described above, our working capital deficit and lack of liquidity for at least the preceding five years limited our ability to fund our operations and fully pursue our business plan.The YNG settlement and the sale of our Bolivian assets resulted in our ability to repay our current obligations and created positive working capital.The following table sets forth our working capital position at September 30, 2012 as compared to December 31, 2011. 3 September 30, 2012 December 31, 2011 Cash and cash equivalents $ $ Marketable securities* Prepaid expenses Accounts receivable - Current Assets (Total) Current Liabilities ) ) Working Capital / (Deficit) $ ) $ * We held 1,567,500 YNG shares (valued at $0.242 per share) at December 31, 2011, and 994,705 YNG shares (valued at $0.294 per share) at September 30, 2012. Our current liabilities as of September 30, 2012, totaled $384,226 compared to $129,978 as of December 31, 2011.Our working capital decreased at September 30, 2012, by $536,885 from December 31, 2011 to a deficit of $(81,359) from $455,526.The statement of cash flows indicates that this derived from a use of $689,824in operating activities and was offset by $164,149 received from the sale of the YNG shares and $66,163 through the sale of our common shares for cash in a private placement. Because we have no continuing active business operations, we have no revenues from operations and our on-going cash flow commitments are related primarily to our office lease, salaries, accounting and legal expenses associated with maintaining our status as a company reporting under the Exchange Act. Inasmuch as we have no revenues, we can expect our working capital and available cash and other liquid assets to continue to decrease as we pay our corporate obligations.We have no prospects at the current time of generating any revenues from operations.Although we expect to be able to use our cash on hand and the proceeds from potential sales of our marketable securities to be sufficient to satisfy our basic corporate needs through the remainder of fiscal 2012, such resources are not sufficient to allow us to engage in any significant operations at the Gold Bar Mill or elsewhere. We expect to continue to focus our efforts on identifying and executing upon a strategic transaction with respect to the Gold Bar Mill.However, to date we have not been able to execute upon such a transaction or otherwise engage in any revenue producing activities with respect to the Gold Bar Mill. Results of Operations Three and Nine Months Ended September 30, 2012 The following sets forth certain information regarding our results of operations for the three and nine month period ended September 30, 2012, compared with the same period in 2011. Revenue and Production Costs. We had no revenues from operations during the three and nine month periods ended September 30, 2012 and the three and nine month periods ended September 30, 2011. General and administrative expenses. General and administrative expenses for the three and nine month periods ended September 30, 2012 decreased by $129,442 to $92,523 and $242,903 to $418,315 during the respective 2012 periodsfrom $221,965 and $661,218 respectively during the same 2011 periods. This decrease was primarily the result of a decrease in wages resulting from the departure of Terry Turner our previous Chief Executive Officer.We anticipate that these costs will continue to decrease or remain flat during the fourth quarter of 2012 and beyonduntilwe increase our current business activity.We are currently unable to determine if and when such business activities will materially increase. Severance expenses. During the three months ended September 30, 2012, we accrued a $350,000 severance expense. This increase was primarily the result of a severance expense payable to Terry C. Turner related to his departure as the company's Chief Executive Officer without cause.This was a onetime charge that is payable to Mr. Turner. Interest Expense. Interest expense for the three and nine month periods ended September30, 2012, increased by $3,676 to $4,987 and decreased by$42,412 to $7,152. The increase for the three month period ending September 30, 2012 was the result of interest on the new note payable to Terry Turner for severance fees and the overall decrease for the nine month period was primarily the result of the payoff of all remaining debt of the company with the proceeds from our legal settlement with YNG and through the issuance of our restricted common stock. We anticipate that interest expense will remain at the current rates as we have retired significant portions of our previously outstandingdebt. Loss on debt extinguishment.During the nine month period ended September 30, 2012 we recorded a loss on debt extinguishment of $65,207. We had no loss during the three or nine month period 2011. This loss during the nine month period ended September 30, 2012 resulted from the conversion of our last remaining debt of $83, 837,during the second quarter, which included principal of $65,000 and accrued interest of $18,837. Since we converted the note at an approximate 50% discount to the market price on the date of conversion, we recognized a loss on debt extinguishment which represents the difference between the reacquisition price as determined by the estimated fair value of the common stock and the net carrying amount of the notes and accrued interest. 4 Loss on sale of securities.During the nine months ended September 30, 2012, we sold a total of 572,795 shares of YNG common stock at prices ranging from $.424 per share to $.265 per share.Additionally, during the nine month period ended September 30, 2012 we distributed 87,500 shares of YNG for previous obligations and for services at prices ranging from $.576 to $.278 per share. The sale and distribution of shares resulted in a cumulative realized loss of $126,436 through September 30, 2012. We expect to continue to sell these securities as our liquidity needs require. Off balance sheet arrangements None Critical Accounting Policies As of September 30, 2012 we did not have any accounting policies or practices that require significant judgment or estimation by our management. Item 4. Controls and procedures Our management, with the participation of our principal executive officer and our principal financial officer has evaluated the effectiveness of our disclosure controls and procedures as required by Exchange Act Rule 13a-15(b) as of September 30, 2012 (the end of the period covered by this report). Based on that evaluation, our principal executive officer and our principal financial officer have concluded that, because of the material weakness identified in our disclosure controls described in our annual report for the year ended December 31, 2011 on Form 10-K along with no material changes in controls, our disclosure controls and procedures were not effective as of September 30, 2012.Due to a lack of financial resources, we are not able to, and do not intend to, immediately take any action to remediate the material weaknesses identified. Disclosure controls and procedures are controls and other procedures that are designed to ensure that information required to be disclosed in our reports filed or submitted under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to our management, including our principal executive officer and our principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. There were no changes in our internal control over financial reporting during the quarter ended September 30, 2012, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II – OTHER INFORMATION Item 1. Legal proceedings 5 We are not currently a party to any on-going litigation that is likely to have a material impact on our financial position, results of operations, or cash flows. Item 1A Risk Factors. There have been no material changes to the information included in risk factors set forth in our Annual Report on Form 10-K for the year ended December 31, 2011. Item 2. Unregistered sales of equity securities and use of proceeds. We issued no additional shares of our common stock that have not been previously reported. Item 3.Defaults Upon Senior Securities None. Item 4.Reserved Item 5. Other Information None Item 6.Exhibits: Exhibits required by Item 601 of Regulation S-K: 31.Certifications pursuant to Rule 13a-14(a) 31.1Certification of the Chief Executive Officer and Chief Financial Officer 32.Certifications pursuant to 18 U.S.C. §1350. 32.1Certification of the Chief Executive Officer and Chief Financial Officer 101Interactive Data Files required by Rule 405 of Regulation ST, and Item 601(101) of Regulation SK 6 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, Golden Eagle has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GOLDEN EAGLE INTERNATIONAL, INC. (Golden Eagle) November 14, 2012
